Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 21, 2019

                                    No. 04-18-00834-CV

                        IN THE INTEREST OF T.R.H., A CHILD,

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-20578
                         Honorable Laura Salinas, Judge Presiding


                                       ORDER
        Appellant’s brief was due May 8, 2019, but has not been filed. On May 20, 2019,
appellant filed a motion for extension of time, seeking an additional fourteen days to file his
brief. After consideration, we GRANT appellant’s motion and ORDER appellant to file his
brief in this court on or before May 22, 2019.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court